Citation Nr: 1543100	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  08-34 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a fractured left thumb (left thumb disability) for the period after May 24, 2007.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran was afforded a video conference hearing before the undersigned.  A transcript of the hearing is of record.  In July 2012, the Board denied a compensable rating for the Veteran's thumb disability for the period prior to May 2007, and remanded the claim for an increased rating for the period after that date.  The case has since been returned to the Board.  

In July 2012, the Board also remanded a claim for a total rating based on individual unemployability (TDIU).  However, the claim was subsequently granted in a December 2012 rating decision.  

Since issuance of the December 2012 supplemental statement of the case, additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in January 2015 the Veteran waived such review of that which was relevant.  


FINDING OF FACT

Since May 24, 2007, the Veteran's left thumb disability is not manifested by unfavorable ankylosis; does not cause adverse symptomatology similar to an amputation; does not cause limitation of motion of the other digits of the left hand even taking into account his complaints of pain; does not interfere with the overall function of the left hand even taking into account his complaints of pain; and does not result in a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, even taking into account his complaints of pain.


CONCLUSION OF LAW

From May 24, 2007, forward the criteria for a rating in excess of 10 percent for a left thumb disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.71a, Diagnostic Code 5224, 5228 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board finds that the letter the RO sent the Veteran in August 2006, prior to the September 2006 rating decision, provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2010 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records as well as his post-service records from, among other places, the Bay Pines VA Medical Center and the Social Security Administration (SSA) in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran was provided VA examinations in August 2006, July 2007, and October 2012.  The Board finds the VA examinations are adequate for rating purposes, and as to the post-remand VA examination substantially complies with the Board's remand instructions, because after a comprehensive examination of the claimant and taking a detailed history from him, the examiners provided opinions as to the severity of his left thumb disability that allows the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); D'Aries, supra; Dyment, supra.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's paper and electronic claim's files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim's files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran claims that his left thumb disability is worse than rated and therefore warrants an increased rating.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's left thumb disability is rated as 10 percent disability under 38 C.F.R. § 4.71a, Diagnostic Code 5224 (ankylosis).  

Initially, the Board notes that the record is uniform in noting that the Veteran is right handed.  See, e.g., VA examinations dated in August 2006, July 2007 and October 2012.  Therefore, the Board in adjudicating the severity of his service-connected thumb disability will only address the potential ratings assignable to his minor hand.  

Next, the Board notes that Diagnostic Code 5224 provides a 20 percent rating for unfavorable ankylosis of the thumb on the minor hand and a 10 percent rating for favorable ankylosis of the thumb on the minor hand.  38 C.F.R. § 4.71a.  In addition, a note to Diagnostic Code 5224 states that VA will consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  

As to an increased rating under Diagnostic Code 5224 for ankylosis, while the record shows that the range of motion of the left thumb was restricted at the July 2007 and October 2012 VA examinations, the record on appeal never shows it having unfavorable ankylosis.  In fact, the October 2012 VA examiner specifically opined that the Veteran's left thumb was not ankylosed.  In this regard, while some VA treatment records reported under the Veteran's "Problem List" thumb ankylosis (see, e.g., VA treatment records dated in September 2011 and January 2013) and he wore a thumb splint (see, e.g., VA treatment records dated in February 2011 and September 2014), these records do not identify which thumb is ankylosed and none of the treatment records show him specifically diagnosed to have ankylosis of the left thumb much less unfavorable ankylosis.  Consequently, the Board finds that an increased rating is not warranted for the Veteran's left thumb disability under Diagnostic Code 5224 because the preponderance of the evidence shows that he does not have unfavorable ankylosis of the thumb.  

As to rating the Veteran's left thumb disability as an amputation (see 38 C.F.R. § 4.71a, Diagnostic Code 5152 (2015)), the Board finds that rating by analogy to an amputation is not warranted given the October 2012 VA examiner's opinion that the Veteran's left thumb was not ankylosed and that the level of impairment was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

As to an evaluation for resulting limitation of motion of other digits of the left hand or interference with the overall function of the left hand, the August 2006 VA examiner opined that the range of motion of all of his other fingers were normal and he could pull, push, and twist.  Similarly, the July 2007 VA examiner opined that he had a good fist and grasp.  Likewise, the October 2012 VA examiner opined that the Veteran did not have any functional loss or functional impairment of any of his other fingers.  Furthermore, while the Veteran's treatment records document his periodic complaints and treatment for left thumb problems as well as left hand pain caused by his non service-connected carpal tunnel syndrome, the Board notes that nothing in these treatment records shows problems with the other fingers of his left hand greater than what was reported by the above VA examiners.  Therefore, the Board finds that an additional evaluation because of resulting limitation of motion of other digits of the left hand and/or interference with the overall function of the left hand is not warranted.  

In regard to an evaluation based on limitation of motion of the thumb, Diagnostic Code 5228 provides a 20 percent rating for limitation of motion of the thumb on the minor hand if there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a (2015).  

At the August 2006 VA examination it was reported that the Veteran was able to touch all of his fingers with his left thumb and there was no tenderness, swelling, deformity, or anatomical defect.  At the July 2007 VA examination, it was reported that the Veteran was not able to completely flex his left thumb; he had a 20 percent reduction in movement.  It was thereafter opined that, while he was able to oppose almost all of the fingers with his left thumb there was approximately a 1 cm gap between his left thumb and little finger.  The Veteran also complained of tenderness on deep palpation, and it was considered his impairment was mild to moderate in severity.  Similarly, while at the October 2012 VA examination it was reported that the Veteran permanently wore a brace on his left thumb, it was also noted that the pain free range of motion of the left thumb after three repetitions only led to a gap of 1 to 2 inches between the thumb pad and the fingers.  The Veteran also had tenderness or pain to palpation and 4/5 grip strength in the left hand, but the Veteran did not report that flare-ups impact the function of the hand.  Nothing in his treatment records show his lost range of motion to be worse than what was reported by the above VA examiners.   

Given the above range of motion studies, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 as well as DeLuca and Mitchell the Veteran's functional losses do not equate to the criteria required for a 20 percent rating because it does not show that there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers.  At its worst, it was only 1 to 2 inches.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluation for the left thumb is inadequate.  Indeed, since the terms of the criteria themselves include the symptoms that the Veteran complains of, the criteria reasonably contemplate whatever symptoms are presented.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2015) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, no basis has been identified to find that there is a "compounding" or collective impact between the Veteran's service-connected left thumb disability and his other service-connected disabilities and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

In reaching this conclusion, the Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for a left thumb disability for the period after May 24, 2007, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


